® PG&E Corporation UBS Natural Gas, Electric Power and Coal Conference March 2 - March 3, 2011 Kent Harvey Chief Financial Officer, PG&E Corporation Exhibit 99 2 Cautionary Language Regarding Forward-Looking Statements This presentation contains forward-looking statements regarding the anticipated outcome and timing of various regulatory proceedings involving Pacific Gas and Electric Company (“Utility”), estimated costs and future insurance recoveries associated with the natural gas explosion and fire that occurred in a residential area of San Bruno, California on September 9, 2010 (“San Bruno Accident”), and forecasts of equity financing for 2011. These statements are based on various assumptions and management’s current knowledge of relevant facts.Actual results could differ materially based on various factors, including: –the outcome of the investigations of the San Bruno accident by the National Transportation Safety Board and the California Public Utilities Commission (“CPUC”), the CPUC’s investigation into the Utility’s recordkeeping practices for the San Bruno gas transmission pipeline that ruptured as well as for the Utility’s entire natural gas transmission system, the CPUC investigation of the December 24, 2008 natural gas explosion in Rancho Cordova, California, whether the Utility incurs civil or criminal penalties as a result of these investigations, the outcome of the CPUC’s proceeding to adopt new safety and reliability regulations for natural gas transmission and distribution pipelines, whether the Utility is required to incur additional costs for third-party liability claims associated with the San Bruno accident or to comply with regulatory or legislative mandates which costs the Utility is unable to recover through rates or insurance, and whether the Utility incurs third-party liabilities or other costs in connection with service disruptions that may occur as the Utility complies with regulatory orders to decrease pressure in its natural gas transmission system; –explosions, fires, accidents, mechanical breakdowns, the disruption of information technology and systems, human errors, and similar events that may occur while operating and maintaining an electric and natural gas system in a large service territory with varying geographic conditions that can cause unplanned outages, reduce generating output, damage the Utility’s assets or operations, subject the Utility to third-party claims for property damage or personal injury, or result in the imposition of civil, criminal, or regulatory fines or penalties on the Utility; – the impact of storms, earthquakes, floods, drought, wildfires, disease, and similar natural disasters, or acts of terrorism or vandalism, that affect customer demand or that damage or disrupt the facilities, operations, or information technology and systems owned by the Utility, its customers, or third parties on which the Utility relies; –the extent to which PG&E Corporation or the Utility incurs costs in connection with third-party claims or litigation, including those arising from the San Bruno accident, that are not recoverable through insurance, rates, or from other third parties; –the outcome of federal or state tax audits and the impact of changes in federal or state tax laws, policies, or regulations, such as The Tax Relief, Unemployment Insurance Reauthorization, and Job Creation Act of 2010, and –the other factors discussed in PG&E Corporation’s and the Utility’s annual report for the year ended December 31, 2010 that has been filed with the Securities and Exchange Commission. 3 Rate Case UpdatesPage 5 Gas Pipeline UpdatesPage 8 Financial SummaryPage 12 AppendixPage 13 Table of Contents 4 The Governor appoints the five Commissioners to six-year terms. They must be confirmed by the Senate within one year of appointment. 5 2011 General Rate Case A proposed decision and alternate proposed decision were issued for the 2011 General Rate Case (2011 - 2013) Final decision expected Mar/Apr 2011 Settlement Plus Full Return on Retired Meters Proposed Decision Alt.
